 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDCable Vision, Inc. and Local 2327, InternationalBrotherhood of Electrical Workers, AFL-CIO.Cases -CA-14440 and -CA-14721May 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn December 27, 1979, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed exceptions and a reply briefto Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Cable Vision, Inc., Lewiston, Maine, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph 2(d) and re-letter present paragraph 2(d) and succeeding para-graphs accordingly:"(d) Offer to all unfair labor practice strikerswho struck on or after May 1, 1978, and who makeunconditional application to return to work imme-diate and full reinstatement to their former jobs or,i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The General Counsel has excepted to the Administrative LawJudge's failure to provide for the reinstatement of all unfair labor practicestrikers. As the record does not indicate unequivocally that all such strik-ers were permitted to return to work after the strike ended, we shallamend the recommended Order and notice to so provide. While Chair-man Fanning and Member Jenkins recognize that the rule allowing anemployer 5 days to reinstate strikers is current Board law, they nonethe-less adhere to their position stated in Drug Package Company, Inc., 228NLRB 108, 119 (1977). See Genova Express Lines. Inc. and Genova Trans-port, Inc,, 245 NRLB No. 28 (1979)249 NLRB No. 62if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed,dismissing any replacements if necessary. Further,if the Respondent does not reinstate the strikingemployees within 5 days from the date of uncondi-tional application, make them whole for any loss ofearnings they may suffer as a result of Respond-ent's refusal, from the date of application, less anynet earnings during the period of refusal. Backpayis to be computed in the manner prescribed by theBoard in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716(1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Local 2327, International Brotherhood ofElectrical Workers, AFL-CIO, as the exclu-sive representative of all employees in the ap-propriate unit described below, by negotiatingin bad faith with no intention to enter into afinal agreement with the Union.WE WILL NOT ask employees to abandon theUnion, or promise them benefits for so doing.WE WILL NOT coercively interrogate em-ployees about their union sympathies or de-sires or those of other employees.Wt WILL NOT solicit or promise to remedyemployees' grievances.WE SWILL NOT falsely blame the Union forour failure to grant wage increases.WE WILL NOT discourage membership in oractivities on behalf of Local 2327, Internation-al Brotherhood of Electrical Workers, AFL-CIO, or any other labor organization, by dis-charging or in any other manner discriminat-ing against any of our employees with regardto their tenure of employment or other termor condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, bargain collectivelywith Local 2327, International Brotherhood of CABLE VISION, INC.413Electrical Workers, AFL-CIO, as the exclu-sive representative of all employees in the ap-propriate unit described below, with respect torates of pay, wages, hours of employment, andother terms and conditions of employmentand, if an agreement is reached, embody suchunderstanding in a signed contract. The appro-priate bargaining unit is:All technicians and installers employed bythe Employer at its 720 Sabatus Street,Lewiston, Maine, location, but excludingprogrammers, office clerical employees, pro-fessional employees, guards and supervisorsas defined in the Act.WE WILL offer Donald Jandreau immediateand full reinstatement to his former job, orsubstantially equivalent employment if that jobno longer exists, without prejudice to his se-niority or other rights and privileges previous-ly enjoyed by him, and make him whole forany loss of pay he may have suffered byreason of our unlawful termination of him,with interest computed thereon.WE WILL offer, upon their unconditional ap-plication, to reinstate unfair labor practicestrikers who struck on or after May 1, 1978, totheir former jobs, or, if those jobs no longerexist, to substantially equivalent positions, dis-missing any replacements, if necessary, andWE WILL make them whole for any loss ofearnings they may suffer as a result of our re-fusal, if any, to reinstate them within 5 daysafter application.CABLE VISION, INC.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisproceeding was heard before me at Auburn and Lewis-ton, Maine, on February 26, 27, and 28, and March 1, 2,19, 20, 21, and 22, 1979, pursuant to charges filed byLocal 2327, International Brotherhood of ElectricalWorkers, AFL-CIO,' on May 2, June 14, July 18, andAugust 29, 1978, and complaint issued September 6,1978, and amended at hearing. The complaint allegesviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended, consisting of variousacts of interference, restraint, and coercion, discriminato-ry job assignment and constructive discharge of DonaldJandreau, and unlawful unilateral action and bad-faithbargaining by the Respondent, Cable Vision, Inc. It isfurther alleged that Respondent's illegal acts caused anunfair labor practice strike.I The name of the Charging Party is amended to reflect its affiliationwith the AFI -CO.Respondent denies the commission of unfair laborpractices.Upon the entire record,2the demeanor of the wit-nesses as they testified, and due consideration of the ablepost-trial briefs filed, I make the following:FINDINGS AND CONCI.USIONS1. JURISDICTIONRespondent is a Maine corporation with its principaloffice and place of business at Lewiston, Maine, where itis engaged in the sale and installation of cable televisionservice. Respondent, in the course and conduct of itsbusiness, causes large quantities of raw materials used byit in the installation of cable television services to be pur-chased and transported in interstate commerce from andthrough various States of the United States other thanthe State of Maine. Respondent's gross annual volume ofbusiness is in excess of $500,000. Annually, Respondentpurchases goods and materials valued in excess of$50,000 directly from points outside the State of Maine.Respondent is an employer engaged in commerce withinthe meaning of the Act.II. LABOR ORGANIZATIONLocal 2327, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICES3A. IntroductionOn January 17, 1977, the Board certified the Union asthe exclusive collective-bargaining representative4of Re-spondent's employees in the following unit:All technicians and installers employed by the Em-ployer at its 720 Sabatus Street, Lewiston, Maine lo-cation, but excluding programmers, office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.Thereafter, Respondent and the Union had 22 negotia-tion meetings between February 23, 1977, and April 27,1978.5The first 12 meetings occurred more than 62 Errors in the transcript have been noted and corrected.3 The facts set forth herein are based on a composite of the creditedaspects of the testimony of all witnesses, the exhibits, and careful consid-eration of the logical consistency and inherent probability of the factsfound. Although I may not, in the course of this Decision, advert to allof the record testimony or documentary evidence, it has been carefullyweighed and considered and to the extent that testimony or other evi-dence not mentioned herein might appear to contradict the findings offact, that evidence has not been disregarded but has been rejected as in-credible, lacking in probative worth, surplusage, or irrelevant.4 Respondent's formal denial that the Union still enjoys this status isunsupported by any evidence, and the presumption flowing from the cer-tification stands unrebutted' February 23, April 13 and 27, May 18, June 16 and 30, July 14 and28. August II and 25. September 27, Ocotber 14, November 2, 17, and30, and December 28. 1977, and then on January 12 and 25, February 16and 23, March 23, and April 27, 1978CABLE VISION, INC 413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths prior to the filing of the first charge in this case6and may therefore only be considered as background evi-dence shedding light on events within the statutory 6-month period which are alleged as violations.Unit employees went on strike from approximatelyMay I to June 23, 1978.B. Interference, Restraint, and CoercionI. Statement by Walter Radvon7In January or February 1978, Radvon told unit em-ployee Richard Vallee, at Respondent's office, that Re-spondent's employees were all unhappy but the Monta-chusetts employees had no union and were happy.Radvon continued that if Respondent's employeesdropped the Union there would be changes. Vallee askedwhat changes would occur and would the employees getmore money. Radvon answered that he could make nopromises and could not tell Vallee if employees weregoing to get a raise. Radvon also commented that he hadbelonged to a union, all it wanted was money, and it wasno good. Montachusetts Cable is, like Respondent, a sub-sidiary of AR Telecommunications, Inc.Radvon's comparison of the unhappiness of Respond-ent's employees with the happy state of Montachusettsemployees who had no union clearly conveyed thethought that the cited unhappiness was in some way at-tributable to the Union. His following prediction ofchanges if the Union were dropped implied benefitswould flow to Respondent's employees in exchange foreschewing union representation and that employeeswould therefore be happier. This implied promise condi-tioned on abandoning the Union is a patent violation ofSection 8(a)(l) of the Act. Radvon's subsequent state-ment that he could promise nothing is a self-serving con-struct after the promise had already been made, and doesnot obliterate or ameliorate the unfair labor practice al-ready committed. Moreover, his additional comment thatanother union had been no good served to emphasizethat a union was not a source of satisfaction for employ-ees, that they would be better off without one, and thathis promise of benefits deserved careful consideration.2. Statements by Ronald Hammaker, director ofoperations(a) In January 1978,8 Hammaker rode with employeeLucien Mailhot on his service route. Hammaker askedMailhot how the work was going and if he had any com-ments or complaints. Mailhot9opined that the work wasgoing smoothly, which was the substance of Hammaker'sinquiry, and then volunteered that he thought negotia-tions were going slowly. Hammaker changed the subject.After some further general conversation, Hammakerasked Mailhot why the employees had voted for thea May 2. 1978.7 Radvon did not testify. I am persuaded by a careful examination ofthe pleadings, both written and oral, that the supervisory and agencystatus of Radvon have been fairly admitted. I further note that his com-ments parallel those made by Director of Operations Hammaker.s Hammaker says January 13, 1978.a Mailhot was the more believable witness, and I credit him over Ham-maker where the two conflict.Union. Mailhot pointed to poor employee-managementcommunications and dissatisfaction with company meth-ods. Hammaker noted that management had beenchanged and things would have improved, but it wasgoing to take some time now that there was a union.Hammaker asked if Mailhot had further comments, andMailhot mentioned complaints about uniforms that theprior manager had laughed at. Hammaker asked what hisproblem was in view of new uniforms and new supervi-sion. Mailhot complained of the $2.75 weekly uniformfee. Hammaker said it would have to be negotiated withthe Union and, in response to a further inquiry regardingthe possibility of a future wage raise, that he did not be-lieve Mailhot would be getting a raise because the pres-ence of the Union required retention of the status quo.Hammaker asked what employees hoped to accomplishwith the Union and what had it gotten them thus far.Mailhot told him the employees were not going to giveup, and he was assured that he would not get fired if hedropped the Union. He questioned this and was reas-sured by Hammaker, who noted a former union activistat Montachusetts'°was still working. Hammaker thenasked what he thought the Union would get him andstated Mailhot would get nothing Respondent did notwant to give. Mailhot asserted employees were going to"hang in there" until the matter was resolved. Thisended the conversation.I conclude that Hammaker did, as the complaint al-leges, (1) solicit grievances from Mailhot and made animplied promise to remedy them if the Union were aban-doned; and (2) solicited him to abandon the Union. Bothwere violations of Section 8(a)(l) of the Act. I also findthat Hammaker violated Section 8(a)(1) by (1) unlawfullyinterrogating Mailhot with regard to his and other em-ployees' motives for voting for the Union and continuingto support it; and (2) placing the onus on the Union forthe improbability of a future wage increase. KDENBroadcasting Company, a wholly owned subsidiary of NorthAmerican Broadcasting Company, Inc., 225 NLRB 25, 26(1976). l L(b) Employee Ralph Caron credibly testified thatHammaker and Richard Vallee met him on the job inJanaury 1978. "They asked him if he had any problems,and Caron mentioned there had been no raise in Octo-ber. 2Hammaker responded that he could not do any-thing about it because there would be "outside influ-ences."'3 Caron asked Hammaker, who was wearing acompany uniform, how he liked it. Hammaker said heliked it, and commented that Montachusetts employeesdid not pay for uniforms as Respondent's employees did.After Caron and Vallee corrected the problem forwhich Caron's assistance had been requested by Vallee,iO It appears that there is now no union at Montachusetts.x These latter two violations, although not specifically alleged, wereclosely related to complaint allegations regarding the Hammaker-Mailhotconversation, were an integral part of that conversation, and were fullylitigated. Great Atlantic and Pacific Tea Company, Incorporated, 244NLRB No. 162, fn. 3 (1979); Ackerman Manufacturing Company, 241NLRB No. 106, sl. op., pp. 2-3 (1979).12 Respondent gave annual merit increases through November 1, 1976,but has not since granted any. Its action in withholding these raises wasunilateral.t I construe this as a reference to the Union. CABLE VISION, INC.415the three stopped for coffee. Hammaker gave Vallee hisphone number and invited him to call him on any prob-lems, other than things relating to the Union, that Valleemight have.14The General Counsel contends that, by asking Caron ifhe had any problems, and by telling Vallee to call him ifhe had any problems on matters other than union-relatedmatters, Hammaker solicited grievances.It is not clear whether it was Hammaker or Vallee, orboth, who asked Caron if he had any problems. Standingalone, the word "problems" is somewhat ambiguous. Inthe circumstances, it is just as likely, if not more so, thatthe inquiry was directed at "problems" of the samenature encountered by Vallee requiring Caron's help,rather than other problems with wages, hours, or work-ing conditions which Hammaker might remedy. Similar-ly, the invitation to Vallee to call him may very wellhave referred to problems met with in performing thejob. The General Counsel has adduced evidence perhapswarranting suspicion, but has not shown that the suspi-cion is well-founded. Accordingly, I conclude that theGeneral Counsel's specific allegations with regard to thisincident should be dismissed. However, I conclude, forsubstantially the same reasons given by the Board in Ack-erman, supra, that the credible testimony of Caron re-quired a finding that Hammaker violated Section 8(a)(l)by placing the onus for the absence of a raise Respond-ent had unilaterally withheld on the Union, and by com-paring the free uniform benefit at Montachusetts, knownby employees to be nonunion, with the uniform fee paidby employees and insisted on by Respondent during theconcurrent negotiations. The latter comparison was, inmy view, designed to emphasize that Respondent wasmore favorably disposed to the absence of a union andgranted better benefits where that situation pertained andwas an implied promise that Respondent would do betterfor its employees without a union.(c) On January 6, 1978, Hammaker accompanied em-ployee Donald Jandreau on his route. After some smalltalk they discussed a new system that had been built inLisbon, Maine, by employees of Respondent and Monta-chusetts. Jandreau volunteered that the Montachusettsmen were not experienced because everyone there whohad been union activists had been fired. Hammaker re-sponded that this was not true, pointing out that themost active union adherent at Montachusetts was stillthere after 5 years and nothing had happened to himwhen the Union was dropped.'5In my view, the General Counsel draws a long bowindeed in contending that Hammaker's statement implied-ly solicited Jandreau to abandon the Union. Hammaker'sstatement was nothing more than a reply to speculationwhich he considered not to be true, and I find nothing init violative of the Act, nor am I impressed with the argu-ment that because Hammaker only accompanied employ-" Vallee did not testify on this series of events, nor did Hammakerwho merely generally denied the allegations pertaining thereto.' The facts set forth are derived from a composite of the credible por-tions of the testimony of the two participants and my observation of thewitnesses as they testified. There are no significant differences betweenthe testimony of Hammaker and Jandreau except for Jandreau's failure toreport that he raised the issue of union activists being fired. I find that hedid and credit Hammaker on this point.ees on rare occasions, at times the General Counseldeems significant, he had always to be doing it for pur-poses of inducing abandonment of the Union.3. The matter of JandreauDonald Jandreau was a leading union activist duringthe organizing period, union observer at the Board elec-tion preceding union certification, chief union steward,the employee representative at all negotiation meetingsbut one, and actively picketed Respondent throughoutthe 1978 strike.Throughout his employment for Respondent, Jandreauwas a self-employed musician performing on occasionalweek nights, as well as Friday and Saturday nights. Inaddition to this paid work, Jandreau rehearsed one ortwo nights a week. On occasion his music earningsmatched or exceeded his earnings from Respondent. Theinformation that Jandreau performed in dinner clubs ap-peared in the November-December 1977 issue of thecompany newspaper. It is therefore obvious Respondentknew of Jandreau's outside employment long prior to thejob assignment and separation which are in issue. More-over, Jim Palmer, admitted by Hammaker to be a super-visor, attended performances by Jandreau before thestrike, and Hammaker concedes that Jandreau mentionedto him at one time he was a musician.Jandreau was an installer throughout his employmentwith Respondent and was told by Cloutier, Hammaker'spredecessor at Cable Vision, when he was hired that solong as he remained an installer he would not have toperform standby work. Jandreau was never assigned tostandby work until the time in issue before me.Jandreau was assigned to standby work when he re-turned from strike. On June 27, 1978, he told Hammakerthat his name was mistakenly on the standby list. Ham-maker replied there was no mistake and, to Jandreau'scomment that he had no training, said Jandreau neededno training since the nature of the business had changed.Jandreau protested that he would not be able to workstandby due to his outside commitments, and that he un-derstood he did not have to work standby so long as hewas an installer. Hammaker told him there was no reasonwhy he should not work standby. At that point, Jan-dreau said he would contact his union representative.Hammaker then told him to have his representative,Nadeau, contact Respondent's attorney, Kirle, if Nadeauhad a problem. Neither Nadeau nor Jandreau raised theproblem with Kirle. Hammaker also told Jandreau thathe could swap with other employees whenever he wasnot able to do the work. Although Jandreau first claimedhe replied that this would be a problem because heneeded every weekend as well as rehearsal time duringthe week, he conceded on cross-examination that he didnot tell Hammaker about his rehearsals and engagementschedules. I credit Hammaker that Jandreau did not spe-cifically say that he had music commitments during theweek and weekends, and find that Jandreau only saidthat he had outside commitments. I further find, howev-er, that it may be reasonably inferred that Hammaker,aware as he was of Jandreau's employment as a musi-cian, understood the outside commitments to be relatedto that employment and was therefore put on notice byCABLE VISION, INC. 415.. 416I)ECISIONS OF NATIONAL. LABOR RELATIONS BOARDJandreau that the assignment conflicted with his musicalschedule.On June 28, Jandreau told Hammaker that he did notthink he would be able to work standby. Hammaker re-fused to take him off the standby list, stating there wasnothing he could do and had to leave it as it was, andrepeated that Jandreau could swap with other employeesif he needed to do something else. It is common practicefor employees of Respondent, who serve on standby on arotating basis, to trade duty with each other. Jandreauconcedes that he did in fact trade his July 4 to July 7standby duty with another employee.On June 30, Jandreau told Hammaker that he was ter-minating his employment I week from that date and wasgiving his notice. Hammaker expressed regret and com-plimented Jandreau of his work for Respondent.Considerable evidence was adduced with regard toJandreau's ability to perform standby work. It is plain tome that Jandreau's abilities had little to do with his deci-sion to sever his employment relationship with Respond-ent. He left because the hours of the standby work inter-fered with his other occupation as a musician, but hislack of training and experience are factors to be consid-ered in ascertaining Hammaker's motive.Jandreau was the first employee assigned to standbywithout prior training, and there is no showing as towhy it was necessary, if it was, to so assign him. I amsatisfied from an examination of the considerable evi-dence on the matter that Jandreau was neither trainednor experienced in handling many problems commonlyencountered on standby. Respondent's contention thatvarious changes in the equipment and the system madestandby work easier to perform will not bear close scru-tiny. The changes referred to occurred several monthsbefore the strike, and Respondent never thereafter as-signed anyone not previously trained to handle standbyuntil Jandreau was listed. I further note that a technicianwas assigned to standby throughout the strike. Ham-maker never really explained why he selected Jandreaufor standby, and his statement to Jandreau that he coulddo nothing about the standby assignment is unbelievable.It is clear that he assigned the men and made the list,and, as the highest official of Respondent at the facility,certainly had the authority to change what he himselfhad wrought.Summing up, Jandreau was the most conspicuousunion adherent on and off the picket line, and Respond-ent was well aware of his activities and identificationwith the Union. Respondent also knew Jandreau did out-side work as a musician, and refused to consider histruthful claim that he had been promised by Respondenthe would not have to work standby. Hammaker incredi-bly told him that he could not change what he had con-structed. There is no showing that it was necessary toput Jandreau on standby. He did not have the training allothers on standby had. Added to all this, the timing ofthe assignment immediately on return from strike strong-ly suggests a retaliatory motive, and the statements ofHammaker to Caron and Mailhot, detailed above, reflecthostility to the Union. Thus, present are outstandingunion activity, knowledge of that activity by Respond-ent, union animus, very suspicious timing, unacceptablejustification for not changing the assignment, a sparsityof good cause shown for it, and a departure from pastpractice in making standby assignments.I am not persuaded that the aim of the unlawfully mo-tivated assignment was to put Jandreau in the position ofhaving to choose between his job at Respondent and hisoutside employment as a musician, with the reasonableexpectancy by Respondent that Jandreau's choice mightvery well be to leave Respondent's employment, a de-sired end from Respondent's point of view. It might beargued that Jandreau could have elected to abandon hismusical work while on standby, and thereby avoidedseparation. In the circumstances, this was not a reason-able alternative because he sometimes made more at thatwork than from Respondent, and Respondent had ceasedgranting annual merit increases and had consistently re-sisted wage increases and other improvements to benefitsat negotiation meetings attended by Jandreau. I concludethat it was reasonably predictable that placing Jandreauon standby was likely to cause him to quit, and that Re-spondent believed this when it placed him on standbyand was confirmed in this belief by his subsequent pro-tests which it refused. Any argument that the opportuni-ty to swap standby with others alleviated the oppressivenature of the assignment is rejected because it preservesthat Jandreau would invariably be able to do so when onstandby. This is pure speculation not worthy of consider-ation.For all the above reasons I find that the assignment ofJandreau to standby violated Section 8(a)(3) and (1) ofthe Act, and that Respondent violated the same sectionsof the Act by constructively discharging Donald Jan-dreau.The allegation that the assignment of Jandreau tostandby duty is an unlawful unilateral change in workingconditions without having bargained to impasse, andtherefore violated Section 8(a)(5) of the Act, is withoutmerit because the Board has held that a unilateral changelimited to one employee absent a similar change in policywith respect to its employees in general does not affect"terms and conditions of employment" within the mean-ing of Section 8(d) of the Act. Mike O'Connor Chevrolet-Buick-GMC Co., Inc., 209 NLRB 701, 704 (1974); Brown& Connolly. Inc., 237 NLRB 250 (1978).C. The BargainingRespondent's attorney, Julius Kirle, and the Union'sassistant business manager, George Nadeau, were thechief negotiators for the parties throughout the meetings,except for the last one when the Union's attorney waspresent. Kirle was assisted by Hammaker, and Nadeauby Jandreau.The sole witness testifying at any length about thecontent of negotiations was George Nadeau, althoughsome information relating thereto was adduced fromHammaker and Jandreau. Accordingly, the following ac-count of some of the more significant events in thecourse of the various meetings is largely derived fromthe credible portions of Nadeau's testimony. CABLE VISION, INC.4171. Meeting 1, February 23, 1977Kirle and Nadeau agreed to schedule future bargainingsessions after the first of March 1977; they also agreedthat problems developing during bargaining would bebrought to the table for resolution. Kirle agreed to rec-ognition of the Union for the certified unit, and assertedthat he and Hammaker had full authority to negotiatesubject to ratification by the Company's board of direc-tors.Kirle received the Union's first contract proposalpackage and promised to review it for discussion at thenext meeting. In response to a union inquiry, Kirle saidhe had no counterproposals prepared, and agreed to pro-vide information on the existing pension, health and wel-fare plan so the Union could complete its proposal there-on.The Union's proposal had 24 articles entitled: "Recog-nition," "Duration of Agreement," "ManagementRights," "Non-Discrimination," "No Strike," "Grievanceand Arbitration," "Union Business," "Union Security,""Hours of Work-Overtime," "Holidays," "Call-Outs-Standby," "Tower Work," "Inclement Weather," "Ab-sence From Duty," "Leave of Absence," "Vacations,'"Safety," "Tools," "Seniority-Layoff," "Pension-Healthand Welfare," "Wage Progression-Promotions," "Ex-pense and Travel Time," "Part-Time Employees," and"Separability," together with clauses on agreement, in-troduction, and scope.2. Meeting 2, April 13, 1977Kirle orally gave information on employee/employercontributions to the health and pension plan. After dis-cussion of the pension and insurance plans, the Union re-quested additional data. The Company agreed to supplyit. Kirle said he would study and consider the Union'sproposals. There was exploratory discussion on variousarticles, with agreement to label the union-security pro-posal as "check-off." Nadeau requested concluding theday with a complete explanation of the Union's package.Kirle responded that was not necessary and they woulddiscuss it at the next meeting.3. Meeting 3, April 27, 1977The Company did not bring the insurance plan databut it was not necessary to the conduct of the meeting.The Union's proposals article 13-leave of absencethrough article 19-senority layoffs were discussed. Kirlemade a noncommittal statement of intent to review, as hedid throughout negotiations when presented with pro-posals. There were off-the-record discussions regardingthe parties' respective positions. None of the Union's ar-ticles was flatly rejected. The Company made clear itsposition on no wage progression. The Union stated anintent to submit an article on uniforms during negotia-tions, and rejected company utilization of employee-paidvending service.4. Meeting 4. May 18, 1977Union proposals article 21-wages to article 24-sep-arability were discussed. Respondent furnished health,welfare and pension literature like that made available toall employees. As of this meeting the Company had sup-plied all the information the Union had requested. TheUnion wanted to skip the wage issue until the Companyagreed to include the programmer position. Kirle cor-rectly protested that the programmer included in theUnion's wage proposal was not in the certified bargain-ing unit. The parties agreed to defer wage discussionsuntil the Company could verify the accuracy of the in-formation submitted in the Union's proposal.Prior to the next meeting, the Union mailed an amend-ed proposal on article 18-tools and a complete proposalon article 20-pension.5. Meeting 5, June 16, 1977Respondent submitted its first written proposals andprovided information on a new installer, Boutot. At thismeeting, Kirle stated that the Company would have tocaucus if the Union accepted its initial proposals. Theparties discussed Respondent's proposals, which Kirlestated were open for bargaining and not offered as "takeit or leave it" terms. Some of the main clauses were sum-marized as requested by the Union and the parties tookpositions on article 9-grievances. The Union insisted onthe inclusion of an arbitration clause. Respondent wantedto exclude a "no strike clause" as inappropriate becauseit did not agree to an arbitration clause. Either at thismeeting or a subsequent one, the Company agreed tochange the designated union grievance agent from Inter-national representative to the business manager, and toextend the grievance filing period from 2 to 4 days. Kirlerefused to agree to more frequent meetings. Nadeau alsoasked Kirle if he would accept union counterproposalsby mail so the parties would be in a position to accept orreject terms at the next meeting. Kirle refused to acceptmailed proposals, insisting that proposals be submitted atthe table.6. Meeting 6, June 30, 1977At the opening of the meeting, Kirle rejected all unionarticles which had not been already effectively rejectedby Respondent's written proposals submitted on June 16,1977.The Company's draft proposal contained articles sub-stantially different from the Union's proposal on suchmatters as workweek, overtime, wages, vacation, insur-ance, and seniority. Unlike the union draft, Respondent'sproposal included a waiver article, but did not includeseparability; expense and travel time; pension; unpaidleave of absence; callout-standby; toner work; tools;union business; or checkoff provisions. Respondent'sgrievance proposals omitted arbitration. The overtimeproposal did not provide for Sundays or holidays, andthe workweek article expressly retained the right to re-quire overtime, make final determination of hours perday or week, and to completely or partially shut down.In addition to a broad management-rights clause,'I The proposed management-rights clause art VII--management.readExcept only as herein clearly and explicitly limited by the expressand specific terms of this Agreement, all rights, powers, and authori-ConlinuedCABLE VISION, INC. 417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was never thereafter varied, Respondent proposeda shop-rule clause requiring employees to abide by allshop rules and regulations that it promulgated. Respond-ent's right to exercise discretionary controls was soughtin its wage article regarding the institution, revision, anddiscontinuation of job classifications, merit increases, andpromotions. This wage proposal offered no wage in-crease and was subject to grievance only for wage re-duction for new or revised jobs. Additional discretionarycontrol was retained in the pension plan, vacation article,seniority (layoff), grievance,S and subcontracting't arti-cles. Respondent's waiver proposal required a completewaiver of bargaining on all matters not specifically cov-ered in the contract, whether then known or not.The Union accepted Respondent's proposals on recog-nition, agreement clause, employment opportunities, andsafety and health. The remaining company proposalswere rejected in whole or part.7. Meeting 7, July 14, 1977The Union submitted its second set of proposals re-garding workweek, overtime, and paid holidays. TheUnion verbally offered to agree to overtime pay for part-timers on conditions that new part-timers receive timepro rata. The Company submitted its retirement plan.There were no substantive agreements reached at thismeeting. The parties did agree to review the status of thecontract terms as to agreement and rejection, stating dif-ferences involved.8. Meeting 8, July 28, 1977The Union submitted second proposals on grievanceand arbitration, seniority, subcontracting, and vacations.No agreement was reached on those proposals. Respond-ent's retirement proposals was rejected by the Union.The parties reviewed Respondent's first proposal pack-age. After this review Kirle stated that the Companywas now in a better position to start negotiations. An-other review was made at this meeting with discussionsfocused upon the Union's first proposal.ties of the Company in the Management of the business and its em-ployees, including (but not limited to) the right to determine themethods and means by which its operations are to be carried on, todirect the work force and to conduct its operations in a safe andefective manner shall be retained by the Company." Art. Vll--shop rules, read:The employees will abide by all shop rules and regulations pro-mulgated by the Company.'x These articles read:A grievance as used in this Agreement is limited to a complaintwhich involves the interpretation or application of a specific provl-sion of this Agreement. However, no matter reserved by this Agree-ment to the discretion of Management or which is excluded from thegrievance procedure of this Agreement or involves a right which isretained by the Company under Article of this Agreement shall bethe subject of a grievance as herein defined.'9 Art. XV-subcontracting, read:Notwithstanding any other provision of this Agreement, the rightto subcontract work shall be retained by the Company and shall notbe subject to the grievance provisions of this Agreement.9. Meeting 9, August 11, 1977The Union submitted a second retirement proposal,which the Company agreed to review and consider.There was further discussion of the union proposals sub-mitted at the prior meeting. The issues involved werenot resolved, and the Company rejected grievance andarbitration, vacations, holidays, workweek, subcontract-ing, and seniority proposals of the Union. The partiesthen discussed their differences on premium pay for Sun-days and holidays in the overtime proposal; Respondentneither accepted nor rejected, but agreed to look into it.The Union maintained that Respondent's management-rights clause was ambiguous and dovetailed with theshop-rules article. Nadeau agreed to review and considercompany brochures on employee stock options and theChristmas bonus plan for that year. A review of theday's discussion ended this meeting.10. Meeting 10, August 25, 1977Respondent submitted its first proposals on dischargeand travel expenses, and its sceond proposals on work-week, overtime, paid holidays, shop rules, grievance, andcomplete agreement. The Union's response was to rejectall in whole as in part except "complete agreement,"which was accepted since it reflected the union-request-ed wording "mutually agreed upon." The paid holidays,article VI, reflected no additional terms in comparison tothe last prior company proposal on this subject. Re-spondent's grievance article was accepted in principle bythe Union since there were additions of union-requestedwording and an increase of 2 days for cooling-off period,but rejected because there was no arbitration clause in-cluded. The other proposals reflected some changes butnone which were substantial, e.g., the phrase "not incon-sistent with the terms of this agreement" was added toRespondent's shop-rule proposal. Kirle rejected Nadeau'srequest to meet longer and schedule meetings at shorterintervals.I. Meeting 11, September 27, 1977After bargaining on the per diem rate for travel ex-pense, the Union accepted Respondent's proposal on thattopic. No agreement was reached on arbitration, whichkept the parties apart on the discharge and grievance ar-ticles. Nadeau told Kirle, "we're getting closer and wecould agree with this article if the Company would agreeto arbitration." Extensive discussion of the vacation arti-cle constituted the remainder of the meeting. The partiesdid agree to continue negotiation of the vacation articlesince an impasse had not yet been reached. Except onthe issue of pro rata for part-time, union acceptance ofcompany concessions made to meet previous objectionsresulted in subsequent agreement to the company vaca-tion, article XI. CABLE VISION, INC,41912. Meeting 12, October 14, 1977There were no agreements reached at this meeting, al-though there was general discussion on several topics.20Kirle requested the Union to outline its prioritieswhich were, in order of importance to them, wages, se-niority, hours of work, overtime, grievance and arbitra-tion, callouts, standby, paid absence, tower work, sub-contracting, vacations, holidays, expenses, and uniforms.Later, the retirement/pension term was included.The Union offered to withdraw the remaining issues itconsidered secondary, if Respondent would submit fur-ther proposals on the priority items.13. Meeting 13, November 2, 1977The Union considered and rejected Respondent's1977-78 holiday schedule, claiming it contradicted theholiday proposals submitted during negotiations. The re-maining topics of discussion at this meeting are unclear,but it does not appear there was agreement to any terms.Subsequent to this meeting Nadeau telephoned Kirleto inform him of the Union's approval of the 1977-78holiday schedule.14. Meeting 14, November 14, 1977Kirle read a statement that the Company would nolonger participate in negotiations unless the employeesdiscontinued a work slowdown.21 Nadeau denied knowl-edge and promised to investigate. The meeting thenended, and Nadeau expressed his intention to request theparticipation of a Federal mediator.Prior to the resumption of negotiations Nadeau sentRespondent a telegram advising that its employees hadbeen informed of the consequences of a work slowdown,even though no such conduct had been verified. Thetelegram also included a request for more frequent andlonger negotiating sessions.15. Meeting 15, November 30, 1877Apparently there was some discussion at this meetingabout vacations. The parties agreed on tower work andinclement weather provisions. The Union submitted addi-tional counterproposals and the parties discussed calloutpay and other matters. At the close, Nadeau expressedhis concern at the length of the meeting and asked Kirleto come next time better prepared to put in a free day.Nadeau suggested meeting twice a week; Kirle objectedon the basis of prior commitments.16. Meeting 16, December 28, 1977Respondent submitted seniority, workweek, and sub-contracting proposals which were identical to its earlierproposals. Kirle said the Company was not making anychange in its first proposals on seniority and workweek,and was resubmitting them in response to the Union'sproposals. Nadeau protested the subcontracting proposalwas duplicative and that Kirle was showing no change20 Nadeau testified that although discussion of items had been held inreserve there was never an outright refusal by either party to discuss anyitem.21 There is no probative evidence or any slowdown.of position. Respondent gave Nadeau information con-cerning the recent wage increase of employee Boutot atthe end of his probationary period. Respondent restatedits position on union priority issues, callout pay, holidays,and wages, with no change. The Union submitted an-other wage proposal. Kirle refused to give the Union in-formation on financial ability. Kirle took the positionthat no obligation to furnish information existed becausethe Company did not claim inability to pay. At thismeeting, or a subsequent one, Nadeau again expressed adesire for longer meetings at shorter intervals. He statedthat the parties could easily resolve articles on whichthere were minor differences. Kirle responded that hedid not look upon them as minor differences.17. Meeting 17, January 12, 1978The parties reached no agreements at this meeting,other than an agreement by Kirle to reconsider Respond-ent's position on present practice with regard to its"standby" proposal.18. Meeting 18, January 25, 1978Respondent presented revised proposals on workweekemployment hours, standby pay, and holidays. No agree-ment was reached on them. The parties restated their po-sitions on various proposals, with no significant change.As to wages, Respondent took the position that any formof guaranteed wages was unnecessary, and that it wasthe Respondent's right to determine when or if wageraises were granted. Kirle asserted that Respondent'swage structure was fair and contained no inequities.Nadeau requested continued negotiations on a wagepackage, and stated that he would definitely withdrawall proposals on secondary issues and focus on prioritymatters. He further stated that he wished Kirle wouldreply to the latter issues.19. Meeting 19, February 16, 1978Respondent submitted proposals on jury duty, sickleave, paid holidays, grievances, seniority, vacations, anddeath in the family. The Union submitted proposals onpaid holidays, seniority, vacations, standby pay, andovertime. Respondent's jury-duty offer was agreed to.As to holidays, Respondent's proposal reflected a signifi-cant change in eligibility period with which the Unionagreed. The only change in its grievance proposal wascorrection of an editing oversight. Respondent changedits seniority proposal to reflect 5, rather than 3, dayswithin which to return to work on recall. Changes inRespondent's vacation proposal were significant, but thisarticle was completely agreed on except for part-timepay. There appears to have been no other significantchanges of position by the parties.The Union withdrew all its proposals on issues it con-sidered secondary. Kirle gave Respondent's position oneach item on the Union's priority list, and stated that anyproposals not agreed on were rejected; all union propos-als rejected were still rejected unless they had later beenaccepted; and all outstanding company proposals whichhad been rejected in whole or part by the Union reflect-ed Respondent's position.CABLE VISION, INC. 419 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDNadeau gave reasons that it was Respondent's fault noagreement had been reached and requested further meet-ings. Kirle cited the Union as equally contributing to thestatus of negotiations and questioned the necessity ofmore meetings. Kirle did, however, agree to meet againand negotiate further with the Union. This meetingclosed with off-record discussions of the remaining arti-cles.20. Meeting 20, February 23, 1978Negotiations at this meeting are best characterized asreview of past bargaining, written and verbal counter-proposing without significant change, and off-the-recorddiscussions. Both parties essentially maintained firm posi-tions with respect to their most recent proposals offered.21. Meeting 21, March 23, 1978A Federal mediator was present. Nadeau made a state-ment of what he considered the issues. Respondent didnot question this.There was some joint discussion of wages, seniority,subcontracting, grievances and arbitration, and work-week. The parties maintained their fixed positions and noagreements were reached.22. Meeting 22, April 27, 1978A Federal mediator was present. There was discussionof various existing proposals with neither party budging.The Union's counsel insisted on wage improvements as acondition of contract. There have been no further meet-ings.With respect to the length and frequency of meetingsHammaker concedes that Nadeau asked for longer andmore frequent meetings four or five times, and that al-though Nadeau had stated that meeting for over 4 hourswas not desirable he had also pointed out that the partieshad to meet more often than once every 14 days. Nadeaualso told Respondent in February 1978, according toHammaker, that he wanted to negotiate further to makeprogress and would meet 7 days a week, 24 hours a dayto do so .With the exception of the meetings of April13, 1977, and February 23, 1978, the meetings were heldat intervals ranging from 2 weeks to a month, with 14days the most common interval. The duration of themeetings varied from about an hour and a half to almost5 hours. Of the five meetings 4 hours or more in length,four were within the 6-month period preceding the filingof the charge. It appears that only four meetings startedon time. Although some of the late starting was due toweather or union contribution, most of this delay was at-tributable to late arrival by Respondent. The Union didnot make any serious protests on the delay, but focusedits continuing complaint on the length and frequency ofthe meetings.I am persuaded that the pattern of bargaining was setby Respondent from the outset. A comparison of the bar-gaining on and after November 2, 1977, with that whichwent on before reveals a continuation of this patternwithout any significant variation until negotiations col-lapsed.A total of 22 meetings over a 14-month period, or the10 over 6 months that were held during the period en-compassed by the charge, can hardly be characterized asdiligent bargaining. That this pattern was primarily dueto Respondent's approach to the bargaining is made ap-parent by Nadeau's repeated requests for longer andmore frequent meetings, which Respondent ignored.Moreover, Kirle's stock reply to union proposals-thatRespondent neither accepted nor rejected and wouldreview, study, or consider them and then get back to theUnion-later suggests either uncertainty as to Respond-ent's position, which is very unlikely in view of Re-spondent's fixed posture on most significant issues or aninclination to string out bargaining to the limit in an at-tempt to avoid or delay agreement, which I find to bethe most probable. That planned delay was part of Re-spondent's bargaining strategy is further demonstrated byRespondent's failure to provide any written proposalsuntil the fifth meeting 3-1/2 months after receiving theUnion's proposals; Kirle's comment, perhaps joking butindicative of Respondent's modus operandi, that Respond-ent would have to caucus if these proposals were accept-ed by the Union; failure to provide complete data on Re-spondent's health, pension and welfare plan until 3months after the initial request therefor; Respondent'srepetitious requests for review of union proposals eitherplain on their face or previously discussed; the refusal toaccept counterproposals by mail to expedite the bargain-ing; the resubmission of prior proposals with insubstantialor no change; and Respondent's refusal to negotiate onNovember 14, 1977, for the asserted reason of an em-ployee slowdown, the existence of which rests only onRespondent's ipse dixit and has not been shown to havein fact happened or even to have been threatened.Further confirmation that Respondent was merelymarking time at the meetings is supplied by Kirle's com-ment in the July 28, 1977, meeting, after another reviewby the parties of their respective positions, that the Re-spondent was now in a better position to start negotia-tions. This was more than 6 months after the first meet-ing and followed seven prior meetings.Respondent specifically did not rely on any inability topay additional wages or other monetary benefits, butmade no concessions of any significance.22To the con-trary, it entered negotiations with the fixed intent ofgiving nothing in wages in addition to its existing sched-ule. The evidence is quite clear that Respondent nevervaried its position on wages nor was at any time duringnegotiations seriously prepared to consider alternativesto that position. Respondent's fixed and inflexible postureon maintaining the staus quo on wages, as well as man-agement rights, arbitration, and other matters detailed inthe meetings above, suggests an attitude contrary to theduty to bargain in good faith.In addition to the foregoing, Respondent's proposedmanagement-rights clause; shop-rule clause; reservedcontrols over job classifications, merit increases, promo-tions, pension, vacations, seniority, and subcontractingcoupled with its proposed limitation of grievances on22 Respondent agrees in its post-trial brief that it made no concessionon issues of economic value to employees, except for a I-hour concessionon call-in pay. CABLE VISION, INC.421wages to wage reductions on new or revised jobs; thelimitation of grievances in general to interpretation orapplication of specific contract provisions with specificexclusion from the grievance procedure of all matters re-served to the discretion of management and any otherrights retained by Respondent under the contract; con-tinuous opposition to arbitration; and its proposed waiverclause completely forbidding bargaining on anything notcovered specifically in the contract, whether knownduring negotiations or not, would effectively precludethe Union from exercising its statutory bargaining rightsfor the term of the contract. Respondent could not havereasonably expected the Union to accept this mixture ofrestrictions, and I conclude it was proffered and insistedupon with full knowledge it would not be agreed to bythe Union.The general tenor of Respondent's position is that itmay, with impunity, take firm positions on mandatorysubjects of bargaining and insist on them, withoutmaking any concessions, to impasse. This, maintains Re-spondent, is permissible hard bargaining and this is whatit did. The problem with Respondent's position is that,while it embraces the provision of the Act noting thatthe bargaining obligation does not require agreement toproposals or the making of concessions, it simultaneouslyseeks to use it as a tool to totally defeat collective bar-gaining and thereby thwart the purposes of the very ActRespondent relies on.The principles controlling the disposition of the refus-al-to-bargain allegation in this case have been succinctlysummarized in N.L.R.B. v. Herman Sausage Co., Inc.,23an oft-cited case, as follows:The obligation of the employer to bargain ingood faith does not require the yielding of positionsfairly maintained. It does not permit the Board,under the guise of finding of bad faith, to requirethe employer to contract in a way the Board mightdeem proper. Nor may the Board ". ..directly orindirectly, compel concessions or otherwise sit injudgment upon the substantive terms of collectivebargaining agreements .." for the Act does not"regulate the substantive terms governing wages,hours and working conditions which are incorporat-ed in an agreement." N.L.R.B. v. American NationalIns. Co., 1952, 343 U.S. 395, 402, 404 (1952), affg.American National Ins. Co. v. N.L.R.B., 187 F.2d307 (5th Cir. 1951).On the other hand while the employer is assuredthese valuable rights, he may not use them as acloak. In approaching it from this vantage, one mustrecognize as well that bad faith is prohibited thoughdone with sophistication and finesse. Consequently,to sit at a bargaining table, or to sit almost forever,or to make concessions here and there, could be thevery means by which to conceal a purposeful strat-egy to make bargaining futile or fail. Hence, wehave said in more colorful language it takes morethan mere "surface bargaining," or "shadow boxingto a draw," or "giving the Union a runaround whilepurporting to be meeting with the Union for pur-23 275 F.2d 229 (5th Cir 1960)pose of collective bargaining." [275 F.2d at 231-232.1The Respondent's conduct in bargaining meetingsviewed in conjunction with Respondent's accompanyingviolations of Section 8(a)(3) and (1) previously hereinfound, which reveal an effort to undermine the Union'sposition as collective-bargaining representative, requireda finding that Respondent's bargaining conduct on andafter November 2, 1977, was intended to frustrate agree-ment and was not good-faith bargaining as required bythe statute. In the language of the court Respondent was"giving the Union a runaround while purporting to bemeeting with the Union for purpose of collective bar-gaining." Accordingly, I find that Respondent did not,on and after November 2, 1977, bargain in good faithwith the Union, and did therefore violate Section 8(a)(5)and (1) of the Act.The Nature of the StrikeThe conduct of the bargaining was reported to theunion members by Nadeau on March 6, 1978, and April30, 1978. Nadeau also advised the members that an unfairlabor practice charge was being filed at the April 30meeting and asked them if they wanted to strike. Theydid, unanimously. The picket signs used during the strikenoted there was an unfair labor practice charge and bar-gaining in bad faith. It is obvious that Respondent's bar-gaining conduct, which I have found unlawful, causedthe strike. The strike was therefore an unfair labor prac-tice strike.Upon the foregoing findings of fact and conclusionsbased thereon, and upon the entire record, I make thefollowing:CONCI.USIONS OF LAW1. Cable Vision, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of Cable Vision, Inc., con-stitute a unit appropriate for collective bargaining:All technicians and installers employed by the Re-spondent at its 720 Sabatus Street, Lewiston, Mainelocation, but excluding programmers, office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.4. At all times since January 17, 1977, and continuingto date, the Union has been the certified exclusive repre-sentative of all the employees within said appropriateunit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.5. By engaging in bargaining with the Union in badfaith with no intention of entering into any final bindingcollective-bargainng agreement, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. By soliciting employees to abandon the Union, andby promising them benefits for so doing, Respondent in-CABLE VISION, INC. 421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDterfered with, restrained, and coerced them in exercise oftheir Section 7 rights and violated Section 8(a)(l) of theAct.7. By interrogating employees about their union sym-pathies and desires and those of others, Respondent vio-lated Section 8(a)(1) of the Act.8. By soliciting grievances from employees and prom-ising to remedy them at a time it was legally obligated tobargain with the Union on wages, hours, and workingconditions, Respondent violated Section 8(a)(1) of theAct.9. By making statements to employees placing the onuson the Union for Respondent's failure to grant wage in-creases, Respondent interfered with, restrained, and co-erced employees in violation of Section 8(a)(1) of theAct.1(). l3assigning Donald Jandreau to standby duty andthcrchy causing his termination, both for the purpose ofdiscouraging union activity, Respondent violated Section8(a)(3) and (I) of the Act.11. The strike engaged in by Respondent's employeesfrom May I to June 23, 1978, was an unfair labor prac-tice strike.THE RI-MvRI)YIn order to remedy the unfair labor practices foundhrein my recommended Order will require Respondentto cease and desist from further violations and post anappropriate notice to employees.I shall further order that Respondent bargain collec-tively, upon request, with the Union as the exclusive rep-resentative of the employees in the appropriate unit, and,if an understanding is reached, embody such understand-ing in a signed agreement.In order to ensure that the employees will be accordedthe services of their selected bargaining agent for theperiod provided by law, I shall order that the initialperiod of certification will begin on the date that Re-spondent commences to bargain in good faith with theUnion. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).I shall also order Respondent to offer Donald Jan-dreau unconditional reinstatement to his former job orsubstantially equivalent employment if that job no longerexists, and make him whole for all wages lost by him asa result of his unlawful termination, such backpay and in-terest thereon to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950); andFlorida Steel Corporation, 231 NLRB 651 (1977).24The General Counsel seeks additional remedies requir-ing Respondent to bargain within 15 days of the Board'sOrder; bargain a minimum of 15 hours a week; makewritten progress reports to the Regional Director andthe Union at 15-day intervals; and pay the employee ne-gotiator for earnings lost while attending bargaining ses-sions. I do not believe these extraordinary remedies are24 See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).warranted by the facts of this case. Moreover, I con-clude that a broad cease-and-desist order is not warrant-ed.25Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER26The Respondent, Cable Vision, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Local 2327, InternationalBrotherhood of Electrical Workers, AFL-CIO, as theexclusive bargaining representative of its employees inthe unit described above, by negotiating in bad faith withno intention of entering into a collective-bargainingagreement.(b) Soliciting its employees to abandon the Union, andpromising benefits for so doing.(c) Interrogating employees concerning their and otheremployees' union sympathies and desires.(d) Soliciting and promising to remedy employeegrievances.(e) Falsely blaming the Union for Respondent's failureto grant wage increases.(f) Discouraging union activity or membership in theUnion by discriminatorily assigning or causing the termi-nation of its employees, or otherwise discriminating inany manner with respect to their tenure of employmentor any term or condition of their employment.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Upon request, bargain in good faith with theabove-named Union as the exclusive representative of allemployees in the aforesaid appropriate unit, and, if anunderstanding is reached, embody such understanding ina written, signed agreement.(b) Offer Donald Jandreau immediate and full rein-statement to his former job or substantially equivalentemployment if that job no longer exists, without preju-dice to any seniority and other rights or privileges previ-ously enjoyed by him.(c) Make Donald Jandreau whole for any loss of payhe may have suffered by reason of his unlawful dis-charge and refusal of reinstatement. Said backpay shallbe computed in the manner set forth in the section of thisDecision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.24 Brownsboro Hills Nursing Home, Inc., 244 NLRB No. 47, fn.3 (1979).6In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. CABLE VISION, INC.423(e) Post at its Lewiston, Maine, facility copies of theattached notice marked "Appendix."27Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the initial period of certi-fication of Local 2327, International Brotherhood ofElectrical Workers, AFL-CIO, will begin on the datethat Respondent commences to bargain in good faithwith said Union.-